IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 421PA17

                              Filed 21 September 2018

STATE OF NORTH CAROLINA

              v.
JUAN FORONTE McPHAUL



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 808 S.E.2d 294 (2017), finding no

prejudicial error in part and vacating in part judgments entered on 2 October 2015

by Judge James M. Webb in Superior Court, Hoke County. On 9 May 2018, the

Supreme Court allowed the State’s conditional petition for discretionary review as to

additional issues. Heard in the Supreme Court on 28 August 2018.


      Joshua H. Stein, Attorney General, by William P. Hart, Jr., Assistant Attorney
      General, for the State-appellant/appellee.

      Glenn Gerding, Appellate Defender, by Amanda S. Zimmer, Assistant Appellate
      Defender, for defendant-appellant/appellee.

      Rayburn Cooper & Durham, P.A., by James B. Gatehouse; and Davis Polk &
      Wardwell LLP, by Sharon Katz, pro hac vice, and Matthew R. Brock, pro hac
      vice, for Professor Brandon L. Garrett and twenty-five other named scholars
      representing the fields of law, forensic science, medicine, and statistics, amici
      curiae.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.